Rige, P. J., Porter and Henderson, JJ.,
dissenting.
We will merely state the grounds upon which we differ from the majority without elaboration. We are of opinion that the legislation, so far as it relates to filing accounts by candidates, is not within the subject designated by the governor; in other words, the subject of filing accounts as designated by the governor, is expressly restricted to managing committees and managers of political parties. If this construction of the proclamation leads to a result which deprives the act of a beneficial feature, the remedy is with the legislature.